Citation Nr: 1603566	
Decision Date: 02/02/16    Archive Date: 02/11/16

DOCKET NO.  05-20 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a lumbar spine disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Bonnie Yoon, Associate Counsel







INTRODUCTION

The Veteran served on active duty with the United States Army from July 1955 to July 1958.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In April 2006 and June 2009, the Veteran appeared at hearings and testified at the RO before Veterans Law Judges (VLJs).  Transcripts of those hearings have been associated with the claims file.  The law requires that the VLJ who conducts a hearing on appeal must participate in any decision made on that appeal, and that the matter will be decided by a three member panel of VLJs.  38 U.S.C.A. § 7102; 38 C.F.R. § 20.707.  The United States Court of Appeals for Veterans Claims (Court) held that a Veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Pursuant to the Court's holding in Arneson, a letter was sent to the Veteran in May 2013 notifying him that he had the option of having a third hearing with a VLJ who would be assigned to the panel to decide his appeal.  In a statement received in June 2013, the Veteran responded that he did not wish to appear at a hearing before a third VLJ.  Therefore, an additional hearing is not needed in this case.

In July 2013, the Board granted the Veteran an extension of 90 days to submit additional evidence in support of his claim.  In a separate decision, the Board remanded the claim for service connection for a lumbar spine disability on the basis that the claim was inextricably intertwined with the grant of a 90 day extension to submit additional evidence.  The Board also directed that if additional evidence was received, then a supplemental VA opinion should be obtained.  The Board notes that the Veteran has not submitted any additional evidence, therefore the Board will proceed with adjudication of the Veteran's claim.  

The Board has reviewed the Veteran's electronic Veterans Benefits Management System (VBMS) claims file as well as the electronic records in the Virtual VA system to ensure consideration of the totality of the evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The preponderance of the evidence is against a finding that the Veteran's currently diagnosed lumbar spine disability was first manifested in service; and the disability has not otherwise been shown to be etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection of a lumbar spine disability are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist Veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  An October 2003 letter notified the Veteran of the records that had been obtained and notified the Veteran of his and VA's respective responsibilities in obtaining relevant records and other evidence on his behalf.  The October 2003 letter also clearly indicated that a notice of "what the evidence must show" for service connection was included in an attachment.  In view of the presumption of regularity under which it is presumed that government officials "have properly discharged their official duties," see Marsh v. Nicholson, 19 Vet. App. 381 (2005), the Board presumes that proper enclosure was included with the October 2003, and that the Veteran was provided accurate information as how to substantiate a claim for service connection.  See Woods v. Gober, 14 Vet. App. 214, 220-21 (2000); see also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran was also provided with notice explaining what information and evidence was needed to substantiate a claim for service connection in a May 2005 Statement of the Case (SOC).  The claim was also readjudicated in the Supplemental Statements of the Case (SSOCs) issued in August 2007, January 2009, March 2009,  February 2010, March 2012, and April 2015.  Although it appears that the Veteran was not provided notice addressing the rating criteria or effective date provisions that are pertinent to the Veteran's claim, such error is harmless given that service connection is being denied; hence, no rating or effective date will be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Thus, the Board concludes that VA has satisfied its duty to notify the Veteran.

VA has also fulfilled its duty to assist the Veteran.  The Veteran's private treatment records have been obtained; he did not identify any VA treatment records pertinent to the appeal.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration .  38 C.F.R. § 3.159(c)(2).  Also, as indicated above, the Board's July 2013 decision granted the Veteran an extension of 90 days to submit additional evidence in support of his claim, but he has not done so.   

The Veteran's service treatment and service personnel records are unavailable, as they were stored in the area of the National Personnel Records Center (NPRC) storage facility that was destroyed by fire in 1973.  The United States Court of Appeals for Veterans Claims (Court) has held that when service treatment records are unavailable, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  See Cromer v. Nicholson, 19 Vet. App. 215, 217 (2005) (quoting O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)).  The Veteran was so informed in a May 2004 correspondence.  In July 2006, the RO was informed that no Surgeon General Office (SGO) records were available.  The Veteran was again notified of the unavailability of the records and the SGO records in a March 2008 letter, and a formal finding of unavailability was issued in March 2009, and the Veteran was notified of such and was informed of alternative records and evidence which could support his claim.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The claims file reflects that all efforts to obtain those records have been exhausted.

The Veteran was afforded a VA examination in November 2006; an addendum with a medical opinion was obtained in November 2009.  The November 2006 opinion was rendered without a review of the claims file, but there November 2009 opinion provided the necessary nexus opinion with a supporting rationale.  It is adequate for adjudication purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Service Connection

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.306.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Some chronic diseases may be presumed to have been incurred in service, if they become manifest to a degree of ten percent or more within the applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  For those listed chronic conditions, a showing of continuity of symptoms affords an alternative route to service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F. 3d 1331 (Fed. Cir. 2013).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  A layperson is generally not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183, 186 (1997); see also Bostain v. West, 11 Vet. App. 124, 127 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

The Veteran alleges that his current lumbar spine disability is related to a 1957 in-service accident while stationed on a tug boat.  The Veteran stated that he was injured when he and a co-worker were topping 55 gallon drums, and the co-worker's fingers slipped off the drum, causing the Veteran to catch the weight of the drum trying not to get his toes cut off.  At his April 2006 Board hearing, the Veteran stated that after his accident in service, he did not have problems with his back as long as he "was on the pills,"  and did not have back problems until about 1970, when he stated he sneezed in the bathroom and started to have serious back pain.  After being unable to move and having bowel and bladder incontinence, he went to the hospital and eventually underwent surgery.  At his June 2009 Board hearing, the Veteran indicated that the injury "did not truly manifest itself" for almost 10-11 years, and that it took that long for the condition to degenerate to the point where he needed surgery.

As indicated above, the Veteran's service treatment records are fire-related and unavailable.  However, the Board finds the Veteran's statements regarding injuring his back in-service in 1957 are credible, as his statements have remained consistent throughout the appeal.  The Board will therefore resolve and doubt in the Veteran's favor and find that his statements regarding his injury are true.  

Post-service private treatment records from the Ochsner Hospital in February 1973 show the Veteran having complaints of back pain, numbness in the left leg, and bowel and bladder incontinence.  Admission notes indicate the onset of back pain four weeks prior, and also note no previous history of back injury.  In March 1973, the Veteran  underwent a lumbar laminectomy L-2-3-4-5 with disc removal of 1-4-5.  The postoperative diagnosis was lumbar spondylosis.  In June 1980, the Veteran underwent an L-4 dissectomy, in which his postoperative diagnosis was L-4 disc herniation.   

The Veteran submitted a May 2006 private opinion from Dr. N.D., a family practitioner.  Dr. N.D. stated that he reviewed the history obtained from the Veteran and reviewed the records made available to him, it was his opinion that the Veteran's "back symptoms were the result of his injury sustained while on active duty with the US Navy, around the period of 1957."  Dr. N.D. went on further to state that the "probability of the injury being caused by the activity involved is very highly likely, as detailed by the mechanism of injury sustained while in military service, performing a task that precipitated the injury."  The rationale was based on his review of the Veteran's history, prior records and his experience in dealing with similar problems over the past 16 years of medical and 10 years of military practice.  In July 2009, another opinion was submitted by Dr. N.D., which was virtually identical to the May 2006 opinion.  Dr. N.D. did however, correct "US Navy" with "US Army,"  and indicated that the probability of the injury being caused by the activity involved was "highly likely (50% or greater probability) that his injury is related to his period of active duty."

The Veteran underwent a VA spine examination in November 2006.  The claims file was not reviewed.  The examiner, an orthopedist, noted the Veteran's indication that the first onset of symptoms was in service around 1957 or 1958, when he sustained pain to the lower back topping 55 gallon drums.  Treatment consisted of medicine and pain shots, and within about a month, the Veteran stated he had no pain in his lower back, no radiating pain or paresthesias, and no pain from that point to the time he was separated from service, which the Veteran estimated was 1-2 years later.  The Veteran stated he continued to have no back symptomatology until sneezing one morning in 1973, and then developed a sharp pain in the lower back.  The pain got progressively worse, and led to surgery in 1974.  He had a second surgery around 8-10 years later due to continued pain.  The examiner diagnosed laminectomy L2-L5 multilevel degenerative disc disease, and stated that with a history of no low back symptomatology at all from about two months after the stated injury in service until 15 years later in 1973 with a sneeze, there was no apparent connection he could find between the in-service injury and the current low back condition. 

In November 2009, an addendum opinion was obtained, in which the claims file was reviewed.  The November 2006 VA examiner reiterated the Veteran's history that back pain had resolved within two months after the tug boat incident, and that the Veteran had no radiating lower extremity pain or paresthesias, no further pain until the time he was separated from service 1 to 2 years later, and no continued back symptomatology until sneezing one morning in 1973.  The examiner added that a sudden sneeze was a well-known cause of production of a herniated nucleus polyposis, which appeared to be the situation in the Veteran's case.  Therefore, it was the examiner's opinion that it was less likely than not that the Veteran's back disability was related to the 1957 in-service incident.  The examiner also considered the May 2006 opinion from Dr. N.D., and stated that Dr. N.D. was a family practitioner as opposed to a orthopedic specialist, and there was no indication from his opinion that he took into account factors, including resolution of the injury and having no trouble at separation.  

Based on a review of the evidence, the Board concludes that the preponderance of the evidence of record is against service connection for a lumbar spine disability.  

First, the Board notes that degenerative disc disease is not a listed presumptive condition under 38 C.F.R. § 3.309, and so service connection under such a theory is not available here.  Also, the earliest documented showing of arthritis (spondylosis) was in March 1973, long after expiration of any potentially applicable presumptive period.  38 C.F.R. § 3.307.

Second, even accepting the Veteran's account of the 1957 in-service injury, the evidence fails to show that a current lumbar spine disability is due to such injury.  Although the Board acknowledges the private opinions submitted by Dr. N.D. in May 2006 and July 2009, the Board finds that the probative value of the opinions are outweighed by the probative value of the November 2009 VA examiner's negative nexus opinion.  The November 2009 VA examiner, who is a board-certified orthopedist, provided a medical opinion supported by a sound rationale consistent with the evidence of record.  The examiner also had the opportunity to review the claims file, had the opportunity to examine and interview the Veteran, and considered Dr. N.D.'s opinion as well as the Veteran's history and statements regarding his back symptoms in his opinion.  The Board finds this opinion to be highly probative.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In contrast, the opinions from Dr. N.D., a board-certified family physician, were virtually identical and were not supported by adequate rationale.  There was also no indication in either opinion that he reviewed the Veteran's entire claims file.  He made no references to the evidence of record and only provided a  general conclusion with no explanation as to how he came to that determination.  As such, the Board finds that Dr. N.D.'s opinions are of limited probative value and are outweighed by the probative value of the November 2009 VA examiner's opinion.  Id.

Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, determining the etiology of the Veteran's current back disability, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).  The Board has considered the Veteran's contention that his back disability is due to service because it did not truly manifest until almost 10-11 years after service, and that it took that long for his condition to degenerate to the point where he needed surgery.  The Veteran, however, has not demonstrated that he has any medical expertise to make such an opinion.  This is not a situation where a cause and effect relationship is readily observable, such as with an explosion and tinnitus, or fractured leg.  For these same reasons, the Board finds any attempts by the Veteran to link any current back disability to service to be beyond his competence as a lay person.   

To the extent that the Veteran may be asserting a continuity of lumbar spine symptomatology following the injury, such assertions are outweighed by the evidence of record.  The evidence fails to show ongoing complaints of back problems.  There is no indication of a lumbar spine condition until 1973, 15 years after separation from service.  The private treatment records from 1973 also note no previous history of back injury.  While not dispositive, the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that weighs against a claim for service connection.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  In addition, the Veteran's own statements to the effect that he had pain at separation and no serious back problems until 1974, when a sneeze caused him severe back pain, weighs against any claim of continuity of symptomatology under 38 C.F.R. § 3.303(b).

In light of the foregoing, the Board finds that service connection is not warranted for the Veteran's lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim of service for a lumbar spine disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

Service connection for a lumbar spine disability is denied.





__________________________                                 _________________________
     HARVEY P. ROBERTS				     MILO H. HAWLEY
        Veterans Law Judge					     Veterans Law Judge
   Board of Veterans' Appeals				Board of Veterans' Appeals




__________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


